UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-8074



ODALIS HARRIS,

                                            Petitioner - Appellant,

          versus


S. K. YOUNG, Warden, WRSP,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-392)


Submitted:   February 14, 2002          Decided:    February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Odalis Harris, Appellant Pro Se. Robert H. Anderson, III, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Odalis Harris seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2001).    Harris’ case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate judge

recommended that relief be denied and advised Harris that failure

to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recom-

mendation.    Despite this warning, Harris failed to object to the

magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985); Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982).     Harris has waived appellate review by

failing to file specific objections to the magistrate judge’s pro-

posed findings after receiving proper notice.    We accordingly deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED


                                 2